IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JUSTIN MICHAEL CREDICO,              :   101 MAP 2016
                                     :
                   Appellant         :
                                     :   Appeal from the Order of the
                                     :   Commonwealth Court at No. 410 MD 2015
           v.                        :   dated 9/16/16, exited 9/19/16
                                     :
                                     :
SOLICITOR GENERAL OF U.S.,           :
GOVERNOR OF PA, ATTORNEY             :
GENERAL OF PA,                       :
                                     :
                   Appellees         :


                                   ORDER


PER CURIAM                                              DECIDED: April 26, 2017


     AND NOW, this 26th day of April, 2017, the Order the Commonwealth Court is

hereby AFFIRMED.